TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 14, 2013



                                      NO. 03-12-00337-CV


                                     Jody Albrecht, Appellant

                                                 v.

                                Edgar H. Albrecht, Jr., Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




THIS DAY came on to be submitted to this Court appellant’s motion to dismiss the appeal in the

above cause, and the Court having fully considered said motion, and being of the opinion that

same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that the appellant

pay all costs relating to this appeal, both in this Court and the court below; and that this decision

be certified below for observance.